Title: To James Madison from John M. Forbes, 28 May 1803 (Abstract)
From: Forbes, John M.
To: Madison, James


28 May 1803, Hamburg. Encloses George III’s “declaration of the Causes of War,” given to him “yesterday by the British Chargé d’Affaires here.” Believes “Hanover will be [the] first object of hostility on the part of France.” Hamburg’s inhabitants “are much alarmed and with great reason,” as it is rumored that Prussia “will take no part whatever, even in renewing the line of demarcation which protected the neutrality of this quarter during a part of the late War.” The Russian emperor “has been more decided in his declarations in favor of the inviolability of Germany, but, as yet, has taken no measures for our defence.” It is rumored that the French have entered Hanover as far as Osnabrück. Fears they will occupy Hamburg before the Russians can intervene. “On the other hand it is Confidently asserted … that a high toned remonstrance has been made” to France by Russia and Prussia for the neutrality of the Elbe and Weser Rivers and that France has agreed that “the Shores of the said Rivers are to remain inviolate” in exchange for French occupation of the electorate of Hanover. Hamburg’s freedom to trade is of the greatest importance to Prussia and especially to Silesia, “whose immense manufactories would be ruined by the shutting up of our navigation.” “Time only can fix a result now floating in uncertainty and Conjecture.” With Europe “threatened with the Calamities of a long and violent War—an American, who feels as he ought to do, cannot suitably express his Consolation that our Country has not only avoided a participation in these evils, but has acquired the possession of a territory of incalculable Commercial importance to us.” Believes this is owing to “that wise system of policy which has directed our Executive Councils.” Is going to England for two or three weeks on commercial business and has entrusted his consular duties to William Hodgskinson Morewood, a “respectable merchant here, who in every point merits this confidence.” Hopes JM will not disapprove of the arrangement, but “the unexpected Change of general Circumstances” that influenced his departure did not allow him time to obtain JM’s permission.
 

   
   RC (DNA: RG 59, CD, Hamburg, vol. 1). 2 pp.



   
   Enclosure not found, but the king’s message of 16 May 1803 is printed in the National Intelligencer, 6 July 1803.



   
   A full transcription of this document has been added to the digital edition.

